Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  December 26, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                              Marilyn Kelly
  145598 & (14)(19)                                                                                     Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
                                                                                                            Brian K. Zahra,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
  v                                                                  SC: 145598
                                                                     COA: 307620
                                                                     Wayne CC: 83-000839
  KEITH CLARK,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the motion to add issue and the motion to add appendices
  are GRANTED. The application for leave to appeal the June 8, 2012 order of the Court
  of Appeals is considered, and it is DENIED, because the defendant has failed to meet the
  burden of establishing entitlement to relief under MCR 6.508(D).




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            December 26, 2012                   _________________________________________
         s1217                                                                  Clerk